                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

DAVID A. HERR and PAMELA F. HERR,                 )
                  Plaintiffs,                     )
                                                  )      No. 2:14-cv-105
-v-                                               )
                                                  )      Honorable Paul L. Maloney
UNITED STATES FOREST SERVICE, et al.,             )
                 Defendants,                      )
                                                  )
and                                               )
                                                  )
SWC, LLC, d/b/a Sylvania Wilderness               )
Cabins, et al.                                    )
                  Defendant-Intervenors.          )
                                                  )

                                       JUDGMENT

       On July 26, 2017, The Sixth Circuit Court of Appeals issued an opinion resolving

the disputed issues. The mandate issued on January 12, 2018. The United States

Supreme Court denied a petition for writ of certiorari on October 2, 2018. As there are no

pending claims, as required by Rule 58 of the Federal Rules of Civil Procedure,

JUDGMENT ENTERS.

       Consistent with the Sixth Circuit's July 26, 2017, Opinion:

1. The challenged motorboat restrictions are unlawful as applied to the Herrs;

2. Defendants are enjoined from applying the challenged motorboat restrictions against the

Herrs, their lessees and licensees, and their successors; and

3. The parties have stipulated that Defendants will pay Plaintiffs $4,130.20 for costs and

expenses.
     THIS ACTION IS TERMINATED

     IT IS SO ORDERED.

Date: November 28, 2018                 /s/ Paul L. Maloney
                                     Paul L. Maloney
                                     United States District Judge




                                 2
